Appeal by the defendant from a judgment of the County Court, Nassau County (Honorof, J.), rendered February 27, 2003, convicting him of driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was promised concurrent sentences of imprisonment in return for his plea of guilty. At the sentencing, however, after reading the defendant’s presentence report, which was very unfavorable, the court enhanced the sentence by adding $15,000 in fines which were not part of the negotiated plea agreement. Although the defendant would be entitled to an opportunity to withdraw his plea (see People v Fulton, 238 AD2d 439, 440 [1997]; People v McKane, 227 AD2d 503 [1996]), he clearly states in his brief that he wishes to retain his plea and instead requests only that his sentence be modified. We find no circumstances warranting a reduction of the sentence in the interest of justice (see People v Suitte, 90 AD2d 80 [1982]). Santucci, J.P., Florio, Schmidt and Rivera, JJ., concur.